DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-12 are pending and under examination in the present application.

Claim Objections
2.	Claims 4-12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Claim 1 is objected to because of the following informalities:  the claim recites “at lease” (sic) in line 4, which should be “at least”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
A human neutralizing anti-tetanus toxin monoclonal antibody or antigen-binding fragment thereof, wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (VH) and having three CDRs and a light chain variable domain (VL) having three CDRs, wherein: 
the VH CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 1, 2 and 3, respectively, and the VL CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 4, 5 and 6, respectively; 
the VH CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 9, 10 and 11, respectively, and the VL CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 13, 14 and 15, respectively; 
the VH CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 19, 20 and 21, respectively, and the VL CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 23, 24 and 25, respectively; or
the VH CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 27, 28 and 29, respectively, and the VL CDR1, CDR2 and CDR3 comprise the amino acid sequences of SEQ ID NOs: 30, 31 and 32, respectively;
or wherein:
the VH comprises the amino acid sequence of SEQ ID NO: 7 and the VL comprises the amino acid sequence of SEQ ID NO: 8;
the VH comprises the amino acid sequence of SEQ ID NO: 17 and the VL comprises the amino acid sequence of SEQ ID NO: 18;
the VH comprises the amino acid sequence of SEQ ID NO: 22 and the VL comprises the amino acid sequence of SEQ ID NO: 28; or
the VH comprises the amino acid sequence of SEQ ID NO: 33 and the VL comprises the amino acid sequence of SEQ ID NO: 34;
does not reasonably provide enablement for an fully native human neutralizing monoclonal antibody or antigen-binding fragment thereof that comprises less than the full set of six CDRs from the VH and the VL domains of the TRN0010, TRN0012, TRN0011 or TRN0015 monoclonal antibodies, or which comprises combinations of CDRs from the different monoclonal antibodies, or which comprises alterations to one or more of the CDR, VH or VL sequences that form the antigen binding portion of the claimed molecule.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims are broadly drawn to a fully native neutralizing monoclonal antibody against tetanus toxin or an antigen-binding fragment thereof, wherein the antibody comprises: VH CDRs 1-3 of any one of SEQ ID NO: 1-3, 9-11, 19-21 or 27-29, or such sequences having a substitution, deletion or insertion at one or more positions, or a sequence having at least 80% homology to the sequence set forth in SEQ ID NO: 1-3, 9-11, 19-21 or 27-29 and having the same or similar functions; and VL CDRs 1-3 of any one of SEQ ID NOs: 4-6, 13-15, 23-25 or 30-32, or such sequences having a substitution, deletion or insertion at one or more positions, or a sequence having at least 80% homology to the sequence set forth in SEQ ID NOs: 4-6, 13-15, 23-25 or 30-32 and having the same or similar functions. Claim 1 further recites that “preferably,… the CDR1, CDR2 or CDR3 of VH of the neutralizing monoclonal antibody comprising the amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, or SEQ ID NO: 3; wherein the CDR1, CDR2 or CDR3 of VL comprising the amino acid sequence set forth in SEQ ID NO: 4, SEQ ID NO: 5, or SEQ ID NO: 6” (emphasis added). Similar recitations are given for three other combinations of VH and VL CDRs. And claim 2 recites that the antibody or antigen-binding fragment may comprise a VH comprising an amino acid set forth in any one of SEQ ID NOs: 7, 17, 22 or 33, a sequence having a substitution, deletion or insertion at one or more positions within the sequence, or a sequence having at least 80% homology to one of these sequences. Similar language is provided for the VL sequence. Hence, the claims encompass antibodies in which less than the full repertoire of six CDRs that comprise the antigen binding site of a typical antibody are defined, as well as embodiments comprising variant CDR, VH and/or VL sequences such than none of the six CDRs would be fully defined. 
In the present case, the nature of the invention is complex.  In contrast to the broad scope of the claims, what is provided in the specification is quite narrow.  The specification discloses only antibodies that contain both a VH and a VL chain with no less than six CDRs, three from the VH chain and three from the VL chain that bind to antigen, such as the monoclonal antibodies designated TRN0010, TRN0012, TRN0011 and TRN0015.  However, in each of these instances a full set of three CDRs each for the light and heavy chain variable regions (or 6 CDRs total) would be necessary for specific binding to tetanus toxin.  The specification does not enable antibodies or substantially homologous antibodies thereof, which do not contain the full set of six CDRs corresponding to each disclosed monoclonal antibody, nor does the specification enable antibodies containing combinations of various CDRs derived from different monoclonal antibodies.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, Third Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  
For example, Padlan et al. (Proc Natl Acad Sci USA, 1989; 86:5938-5942) describe the crystal structure of an antibody-lysozyme complex where all six CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen (see entire document, but especially page 5940, right column, section under "Structure of the Combining Site").  Thus, the state of the art recognizes that it would be highly unpredictable that an antibody comprising less than all six CDRs from an antibody with a desired specificity would bind the same antigen. Hence, it is unlikely that the binding moieties as defined by the claims, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function.  
Regarding the issue of antibodies having alterations in the amino acid sequences which comprise their CDRs, it is well established in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA, 1982; 79(6):1979-1983).  The Rudikoff et al. reference teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Thus, the art recognizes the unpredictability with respect to binding specificity of an antibody resulting from alterations in the amino acid sequences of the variable regions. It is unlikely that the antibodies and binding fragments thereof as defined by the claims, which may contain less than the full complement of CDRs from the VH and VL of a designated parental antibody, alterations to the sequences of one or more CDRs, or which contain combinations of VH and VL CDRs from different parental antibodies, have the required binding function.  
The specification does not provide guidance or working examples directed to antibodies having alterations (such as substitutions, deletions and/or insertions) to the claimed sequences which comprise the heavy and/or light chains or the specific CDRs of the TRN0010, TRN0012, TRN0011 and TRN0015 antibodies. Applicants have provided insufficient evidence or nexus that would lead the skilled artisan to predict the ability of producing an antibody containing fewer than six CDRs, or an antibody having altered CDRs derived from the TRN0010, TRN0012, TRN0011 or TRN0015 antibodies, that results in an antibody that retains the antigen specificity currently claimed.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies as broadly claimed.  Therefore, in view of the lack of guidance in the specification and in view of the discussion above, undue experimentation would indeed be required to make and use the invention commensurate with the scope of the claims.
Reasonable correlation must exist between the scope of the claims and the scope of the enablement set forth. In view of the lack of guidance in the specification, the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the predictability of the art and the breadth of the claims, undue experimentation would be required to use the invention commensurate with the scope of the claims.

4.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
As discussed above, the claims are broadly drawn to antibodies and antigen-binding fragments that comprise VL CDRs, VH CDRs, VH sequences and/or VL sequences that have one or more alterations, or that have at least 80% homology to these sequences. Dependent claim 3 recites that the antibody or binding fragment thereof has an equilibrium dissociation constant no higher than 10-6M. As such, the claims are directed to a genus of antibodies and fragments defined by function (an antibody against tetanus toxin) with limited structure. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  Applicants are directed to the published guidelines on interpretation of the written description requirement, available on the internet at: www.uspto.gov/web/menu/written.pdf.  
The Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
The recitation of an antibody or antigen-binding fragment thereof that is directed against tetanus toxin, or that has a certain dissociation constant, represent functional characteristics. While generically the structure of antibodies and antigen-binding fragments are known, the structure of the presently antibodies and fragments can vary substantially within the above given claimed recitations. 
The instant specification discloses the TRN0010, TRN0012, TRN0011 and TRN0015 monoclonal antibodies (mAbs), which are disclosed to bind to tetanus toxin.  The specification also provides the VH and VL sequences, and CDR sequences, of these mAbs.  However, even with the disclosure of these sequences and the fact that the disclosed mAbs bind tetanus toxin, these structures do not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding or functional properties.  This is exemplified by the Court decision in Abbvie (Abbvie v Janssen, 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions and which bound the target, but in no way allowed one to envisage the unique structure of a competitor’s (Centocor) antibodies which bound the same target but shared only 50% sequence similarity. Therefore, those of skill in the art would not accept a disclosure of the four mAbs as evidence that the inventor had been in possession of the genus of antibodies and fragments presently claimed.
As was noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted, emphasis in original). Accordingly, the limited examples anti-tetanus toxin antibodies, do not provide satisfactory evidence that applicant was in possession of the genus of anti-tetanus toxin antibodies or antigen-binding fragments presently claimed.
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and antibodies, the skilled artisan would not have recognized that applicant was in possession of the vast repertoire of antibodies encompassed by the claimed invention.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed antibodies or antigen-binding fragments that bind tetanus toxin (if any) without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  Further note the decision in Amgen where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining the antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen.” Therefore, only the TRN0010, TRN0012, TRN0011 and TRN0015 antibodies themselves, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 2, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are merely exemplary of the remainder of the claims or else is a required feature of the claimed invention.  See MPEP § 2173.05(c) and (d). Note that this affects dependent claim 3 as well.
Further, the recitation in claim 3 that the antibody or antigen-binding fragment thereof “binding immune-specifically with tetanus toxin, and the neutralizing monoclonal antibody or the antigen-binding fragment thereof dissociate from tetanus toxin and/or Clostridium tetani with an equilibrium dissociation constant no higher than 10-6M” (emphasis added) renders the claim indefinite because it is unclear whether the limitations are meant to refer to properties of the antibody/binding fragment, or whether these limitations are meant to be intended uses of the claimed antibody (i.e., binding the antibody to X; dissociating from tetanus toxin). The metes and bounds of the claim therefore cannot be readily determined.  The following amendment to claim 3 is respectfully suggested:	The neutralizing monoclonal antibody or antigen-binding fragment thereof of claim 1, wherein the antibody or antigen-binding fragment specifically binds tetanus toxin and/or Clostridium tetani with an equilibrium dissociation constant no higher than 10-6M.

Conclusion
6.	No claims are allowed.

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
	US Patent 6,657,103 B1 to Kucherlapati et al. teach the production of a human antibody against tetanus toxin C (TTC) (see Example 7). 
	US 2004/0253242 A1 by Bowdish et al. disclose a human antibody that binds to tetanus toxoid (see, for example, [0024] and [0045]).
 
8.	 The prior art does not teach or reasonably suggest a human anti-tetanus toxin antibody that comprises any one of the following VH/VL sequence pairs: SEQ ID NOs: 7 and 8, SEQ ID NOs: 17 and 18, SEQ ID NOs: 22 and 26, and SEQ ID NOs: 33 and 34.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649